Citation Nr: 0430118	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left shoulder.

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
April 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In August 2003 the RO denied 
service connection for a disability of the left shoulder and 
a TDIU.

In November 2004 the a Deputy Vice Chairman of the Board 
granted the representative's motion on behalf of the 
appellant to advance the case on the Board's docket based on 
the veteran's age.  38 C.F.R. § 20.900(c) (2003)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeal in May 2002.

The record shows that the veteran currently receives a 60 
percent disability rating for status post right knee 
replacement, a 30 percent rating for residuals of a fracture 
of the right elbow (major) and a 10 percent rating for a skin 
disorder.  The combined disability evaluation for 
compensation purposes is 80 percent.  He last worked in 1978.

The veteran contends that he fell as a result of his right 
knee disability and sustained an injury to the left shoulder.  
Private medical records include a radiology report from EMH 
Regional Medical Center dated in September 1998 that refer to 
a rotator cuff tear of the left shoulder and degenerative 
joint disease of the left glenohumeral joint.  The radiology 
report noted only that the veteran had pain for three months.   

In October 2002 Dr. FH (initials) reported the original 
injury occurred in a fall in May 1999, but in January 2003, 
the physician stated that the fall occurred in May 1998.  The 
treatment record is incomplete in that it does not contain 
records from any treatment at the time of the initial injury 
or a complete record from any provider who has responded to a 
request from VA.  

In addition VA clinical records dated in November 1998 show 
the veteran's left shoulder was evaluated, but there is no 
reference to any fall that caused an injury.  As it is 
established that the veteran has a current disability of the 
left shoulder and he claims the disability is causally 
related to a service-connected disability, a medical 
examination/opinion is necessary for an informed 
determination.  See Charles v. Principi, 16 Vet. App. 370 
(2002) and 38 C.F.R. § 3.159(c)(4) (2004).  The claim for 
service connection is intertwined with the claim for a TDIU.  
The record as it stands does not include undisputed evidence 
of the cause of the current left shoulder disability.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) cautioning 
against seeking additional medical opinion where favorable 
evidence in the record is unrebutted.  See also 38 C.F.R. 
§ 3.326 (2004).

Regarding a TDIU, the veteran advised the Board in July 2003 
that if a TDIU were not granted, he desired a Board hearing 
either at the RO or a videoconference hearing, whichever 
could be scheduled earlier.  The VA Form 9 he filed in April 
2003 in response to the statement of the case did not express 
the desire for a Board hearing.  He filed another VA Form 9 
in August 2003 in response to the same statement of the case 
wherein he did not indicate he desired a Board hearing.  Both 
versions of the VA Form 9 were timely filed.  

The veteran should have the opportunity to clarify his desire 
for a Board hearing in light of the conflicting statements in 
the record.  However the veteran should realize that a Board 
hearing after an appellate decision is not to his advantage 
as it deprives the Board of potentially relevant evidence 
that could have a substantial impact in the decision on his 
claim.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The veteran should he asked to 
clarify his intentions regarding a Board 
hearing at the RO.  He should be apprised 
of the various hearing options.

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any left shoulder 
disorder at any time.  He should be 
requested to provide or identify any 
additional pertinent evidence referable 
to his claim for a TDIU.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  The providers 
should be advised of the importance of 
providing a complete record of treatment. 

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon, or 
other available appropriate medical 
specialist, including on a contract/fee 
basis if necessary for the purpose of 
determining the nature, extent of 
severity and likely etiology of any 
disability of the left shoulder found.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The orthopedic examiner should express an 
opinion as to whether the veteran's 
current disability of the left shoulder 
is at least as likely as not causally 
related to the service-connected 
residuals of a right total knee 
replacement which the veteran asserted 
caused a fall and injury to the left 
shoulder.  

If the examiner finds from the record 
that the veteran had a preexisting 
disability of the left shoulder, the 
examiner should provide an opinion as to 
whether such disability was aggravated by 
as a result of a fall as claimed by the 
veteran, if such is established from the 
record.  

Any opinions provided by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a disability of 
the left shoulder and a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims and may result in their denial.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


